—Judgment unanimously affirmed. Memorandum: We reject defendant’s argument that he was denied effective assistance of counsel (see, People v Rivera, 71 NY2d 705, 708-709). We also reject his argument that the court erred in ordering the amount of restitution recommended in the probation report without conducting a hearing. Defendant concedes that the proof at trial established that the victim’s unreimbursed loss was $6,100, and thus we conclude that a hearing was unnecessary (see, People v King, 158 AD2d 972, lv denied 76 NY2d 737; People v Welsher, 154 AD2d 915, 916, lv denied 74 NY2d 952; cf., People v Guise, 179 AD2d 1027, lv denied 79 NY2d 1001; People v Vella, 176 AD2d 768, lv denied 79 NY2d 833; People v Clougher, 95 AD2d 860). Defendant was ordered to pay restitu*1032tion of $3,500 plus a $175 surcharge, an amount less than that established by the record (cf., People v Ramirez, 98 AD2d 985). (Appeal from Judgment of Cattaraugus County Court, Kelly, J. — Grand Larceny, 3rd Degree.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.